IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                   FILED
                                                                  June 25, 2008
                                No. 07-60346
                              Summary Calendar                Charles R. Fulbruge III
                                                                      Clerk

AHMAD OMRAN MAKTABI

                                           Petitioner

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                           Respondent


                     Petition for Review of an Order of the
                        Board of Immigration Appeals
                             BIA No. A79 279 282


Before STEWART, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      The petitioners, Ahmad Omran Maktabi, his wife, and his two minor
children, are natives and citizens of Syria who entered the United States on non-
immigrant visas in May 2000 and who admitted removability in October 2004.
The Board of Immigration Appeals (BIA) denied their applications for asylum,
withholding of removal, and protection under the Convention Against Torture
(CAT).     The BIA determined that Maktabi had not demonstrated past
persecution on account of a protected ground under the Immigration and

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 07-60346

Nationality Act, but rather had established only that he was involved in a
business dispute wherein a rogue officer threatened Maktabi in an effort to cover
up his own personal illegal activity. The BIA further determined that Maktabi
had not demonstrated a well-founded fear of persecution based on a protected
ground if he were to return to Syria. The BIA also denied Maktabi voluntary
departure due to his unlawful conduct while in the United States.
      The Maktabis argue that Maktabi has a reasonable fear of persecution
based upon his membership in a “social group of whistleblowers” and that his
actions as a whistleblower were an expression of political opinion. He argues
that although his difficulties began as a business dispute, he questioned the
illegal activities of a secret police officer and was persecuted as a “whistleblower”
as a result. Because they do not make any argument that Maktabi would be
subject to torture if returned to Syria, the Maktabis have waived their claim
under the CAT. See Mwembia v. Gonzales, 443 F.3d 405, 416 & n.17 (5th Cir.
2006).
      Maktabi fails to connect governmental corruption in Syria with the actions
of the secret police officer. Nor does he explain how the officer’s corruption was
intertwined with governmental operation. Maktabi thus has failed to show that
the evidence compels a conclusion that the corruption was inextricably
intertwined with governmental operation. See Thuri v. Ashcroft, 380 F.3d 788,
792-93 (5th Cir. 2004). Further, Maktabi has not demonstrated that he has a
well-founded fear of persecution in Syria based on his political activities in this
country because he has failed to establish that a reasonable person would
conclude that Syrian authorities know that he has engaged in such political
activity. See Abdel-Masieh v. INS, 73 F.3d 579, 584 (5th Cir. 1996).
      Maktabi also has not demonstrated that he was denied a fair hearing
before an impartial arbiter. See Matter of Exame, 18 I&N Dec. 303, 306 (BIA
1982). The comments that Maktabi complains of do not reflect a bias stemming
from an extrajudicial source, but rather merely a candid observation that

                                         2
                              No. 07-60346

Maktabi had not supported his case. See Toscano-Gil v. Trominski, 210 F.3d
470, 474 (5th Cir. 2000).
      PETITION FOR REVIEW DENIED.




                                    3